   Case: 1:18-cv-04185 Document #: 45 Filed: 08/02/19 Page 1 of 17 PageID #:152




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

CARLOS DAX CREGAN,




             Plaintiff,                       Case No. 1:18-cv-04185

      v.
                                              The Honorable Rubén Castillo
CECILIA DEANES, JAMES HOLMES,                 Courtroom 2503
PHILLIP MARTIN, ROOSEVELT MARTIN,
ISSAC THOMAS, TIMOTHY WARD,
YAN K. YU, and ANITA JOHNSON,

             Defendants.

               DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES
                 TO PLAINTIFF’S SECOND AMENDED COMPLAINT

      NOW COME Defendants CECILIA DEANES, JAMES HOLMES, PHILLIP MARTIN,

ROOSEVELT MARTIN, ISSAC THOMAS, TIMOTHY WARD, YAN K. YU, and ANITA JOHNSON

(hereinafter collectively referred to as “Defendants”), by their attorney, Kimberly

Foxx, State’s Attorney of Cook County, through her assistants Samuel Comi and

Jonathan Wheeler to answer, and to plead affirmative defenses to, Plaintiff’s

Second Amended Complaint.

                              NATURE OF THE ACTION

      1.            Cregan brings this civil rights action pursuant to 43 U.S.C. §

1983 to obtain relief for violation of his rights under the Eighth Amendment to the

United States Constitution by use of excessive force. Cregan also brings common

law tort claims against Defendants for tortious assault, battery, and intentional



                                     Page 1 of 17
    Case: 1:18-cv-04185 Document #: 45 Filed: 08/02/19 Page 2 of 17 PageID #:152




infliction of emotional distress. Cregan also seeks relief for Defendants’ failure

to provide medical treatment, and the provision of inadequate treatment for

injuries suffered as a result of the conduct alleged.

       ANSWER:      Defendants admit that Plaintiff brought this action pursuant to

43 U.S.C. § 1983, but Defendants deny any wrongdoing or liability.

                                     THE PARTIES

       2.           Cregan currently resides in a correctional facility known as

the Mercer County Sheriff’s Office, 906 SW 3rd Street, in Aledo, Illinois 61231.

During the relevant period of time, Cregan was residing in the Cook County jail

(“Cook County”) in Chicago, Illinois.

       ANSWER:      Defendants admit the allegations contained in paragraph 2 of

Plaintiff’s Second Amended Complaint, but Defendants deny any wrongdoing or

liability.

       3.           Defendants, Lieutenant Cecilia Deanes, Lieutenant James

Holmes, Sergeants Issac Thomas (Star 3226) and Timothy Ward, Correctional

Officer Phillip Martin or Roosevelt Martin, Medical Doctor Yan K. Yu and Mental

Health Specialist Anita Johnson were at all times relevant herein, employed by

Cook County at the Cook County jail or its immediate care facility known as

“Cermak Hospital”. Defendants are sued in their individual and official capacities

for the actions they took or failed to take, as alleged in this Second Amended

Complaint, by virtue of their authority as Cook County jail officials or Cook

County medical personnel assigned to supervise or treat detainees such as Cregan.



                                        Page 2 of 17
    Case: 1:18-cv-04185 Document #: 45 Filed: 08/02/19 Page 3 of 17 PageID #:152




       ANSWER:     Defendants admit that, at all relevant times, they were

employed by Cook County at the Cook County Department of Corrections or

Cermak Health Services of Cook County, but Defendants deny any wrongdoing or

liability.

       4.          At all times relevant to this Amended Complaint, Defendants

were acting under the color of law.

       ANSWER:     Defendants admit the allegations contained in paragraph 4 of

Plaintiff’s Second Amended Complaint, but Defendants deny any wrongdoing or

liability.

                             JURISDICTION AND VENUE

       5.          This Court has jurisdiction over this case pursuant to 29

U.S.C. §§1331 and 1343(a)(3)-(a)(4), 28 U.S.C. § 1983, and the Eighth Amendment

to the United States Constitution. This Court has supplemental jurisdiction over

Cregan’s common law claims by virtue of 29 U.S.C. § 1367.

       ANSWER:     Defendants admit the allegations contained in paragraph 5 of

Plaintiff’s Second Amended Complaint, but Defendants deny any wrongdoing or

liability.

       6.          Venue is proper in this Court pursuant to 29 U.S.C. § 1391

because a substantial part of the events giving rise to this action occurred within

this District.

       ANSWER:     Defendants admit the allegations contained in paragraph 6 of

Plaintiff’s Second Amended Complaint, but Defendants deny any wrongdoing or




                                      Page 3 of 17
    Case: 1:18-cv-04185 Document #: 45 Filed: 08/02/19 Page 4 of 17 PageID #:152




liability.

                                STATEMENT OF FACTS

       7.           On or about December 29, 2017 at approximately 7:00 p.m.,

Cregan was a resident in Division 11 on Tier C-F at the Cook County Jail. At

about that time, Lt. Cecilia Deanes, Lt. James Holmes and, on information and

belief, Sergeants Issac Thomas, Timothy Ward and correctional officers known

to the named officers but unknown to Cregan, participated in an unannounced

search of Tier C-F at the Cook County jail, and three officers, including at least one

sergeant named herein, entered into Cell No. 410 where Cregan was resident.

Cregan was ordered to the floor and, while complying with the order, one of the

officers grabbed both of his arms and pushed him to the floor while placing a knee

upon Cregan’s back. That officer pressed down upon Cregan’s back injuring his back

and causing Cregan extreme pain as the officer placed handcuffs on Cregan. Then

another officer began a bodily search of Cregan while other Defendants detained

Cregan’s cell mate and/or supervised the search.

       ANSWER:      Defendants deny the allegations contained in paragraph 7 of

Plaintiff’s Second Amended Complaint.

       8.           In the course of this search, the officer who was physically

searching Cregan placed his hands inside Cregan’s pants and underwear, probed

his fingers into Cregan’s buttocks and placed the tip of his finger into Cregan’s

anus, causing him extreme pain. The officer then turned Cregan over and ran his

hand down his penis and behind his scrotum stating “I am looking for knives.”




                                     Page 4 of 17
   Case: 1:18-cv-04185 Document #: 45 Filed: 08/02/19 Page 5 of 17 PageID #:152




      ANSWER:       Defendants deny the allegations contained in paragraph 8 of

Plaintiff’s Second Amended Complaint.

      9.            No contraband was found in the course of this search.

      ANSWER:       Defendants deny the allegations contained in paragraph 9 of

Plaintiff’s Second Amended Complaint.

      10.           After being taken through a body scanner and placed in holding,

Cregan requested of a Corrections Officer, believed based on materials produced

by the Cook County Sheriff’s Department to be Officer Phillip Martin or

Roosevelt Martin, that Cregan be provided medical attention for the injury to his

back and for the sexual assault he had undergone. Officer Martin refused this

request.

      ANSWER:       Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations contained in paragraph 10 of Plaintiff’s

Second Amended Complaint.

      11.           Shortly thereafter, Cregan was seen by the dispensary in his

wing of the jail which recommended that he be taken to Cermak Hospital where he

was seen by Yan K. Yu, M.D. Cregan advised Dr. Yu that he was experiencing

shortness of breath due to the extreme pain he was experiencing and that he

was continuing to suffer physical and emotional discomfort from the violation of

his rectum during the search. Dr. Yu performed a cursory examination, performed

no x-rays, and advised Cregan that he would be okay. When Cregan then explained

that he remained in extreme pain causing shortness of breath, Dr. Yu recalled




                                     Page 5 of 17
   Case: 1:18-cv-04185 Document #: 45 Filed: 08/02/19 Page 6 of 17 PageID #:152




him to his office saying he could perform a rape kit on Cregan but that he did not

think it was necessary because the officer would have been wearing gloves. Cregan

refused a rape kit and was referred for a psychiatric evaluation.

      ANSWER:       Defendants admit that Dr. Yu examined Plaintiff. Defendants

admit that Plaintiff refused a rape kit. Defendants admit that Dr. Yu referred

Plaintiff for a psychiatric evaluation. Defendants deny the remaining allegations

contained in paragraph 11 of Plaintiff’s Second Amended Complaint.

      12.           Cregan was then seen by a Mental Health Specialist, believed to

be Anita Johnson, who told Cregan that he was lying and overreacting and the

Mental Health Specialist refused to allow him to see another care provider.

      ANSWER:       Defendants admit that Anita Johnson met with Plaintiff.

Defendants deny the remaining allegations contained in paragraph 12 of Plaintiff’s

Second Amended Complaint.

      13.           Cregan received no medical care for the injury to his back that

he experienced and for the physical and emotional effects of the violation of his

rectum committed during the search. For a period of many months thereafter he

continued to experience pain and discomfort in his back and continues to suffer the

psychological effect of having been violated as described herein.

      ANSWER:       Defendants deny that Plaintiff received no medical care.

Defendants lack knowledge or information sufficient to form a belief about the truth

of the remaining allegations contained in paragraph 13 of Plaintiff’s Second

Amended Complaint.




                                     Page 6 of 17
   Case: 1:18-cv-04185 Document #: 45 Filed: 08/02/19 Page 7 of 17 PageID #:152




      14.           Cregan worked to exhaust all administrative remedial measures

available to him.

      ANSWER:       Defendants admit the allegations contained in paragraph 14 of

Plaintiff’s Second Amended Complaint.

                    Count I:     Excessive Use of Force

      15.           Cregan restates and realleges the allegations contained in

paragraphs 1 through 14, as if fully set forth herein.

      ANSWER:       Defendants incorporate by reference their answers to

paragraphs 1 through 14 as their answer to paragraph 15 of Plaintiff’s Second

Amended Complaint.

      16.           Defendants’ participation and supervision of the physical

attack on Cregan as alleged above was not necessary to keep or restore order or

discipline, and was therefore not done in good faith, but instead was malicious and

sadistic, and done only with the intent to cause harm to Cregan.

      ANSWER:       Defendants deny the allegations contained in paragraph 16 of

Plaintiff’s Second Amended Complaint.

      17.           Defendants’ unwarranted physical attack on Cregan, and the

supervising/witnessing officers’ allowance of such an attack, resulted in Cregan

requiring medical care.

      ANSWER:       Defendants deny the allegations contained in paragraph 17 of

Plaintiff’s Second Amended Complaint.

      18.           Cregan suffered physical and emotional injuries, pain and




                                     Page 7 of 17
   Case: 1:18-cv-04185 Document #: 45 Filed: 08/02/19 Page 8 of 17 PageID #:152




suffering as a result of Defendants’ action.

      ANSWER:       Defendants deny the allegations contained in paragraph 18 of

Plaintiff’s Second Amended Complaint.

      19.           Defendants’ foregoing actions were done under the color of

law, and by this excessive use of force against Cregan, violated Cregan’s rights

under the Eighth Amendment to the United States Constitution. An investigation

of the alleged event occurred and, on information and belief, Cook County personnel

advised the officer who conducted the bodily search of Cregan of Cregan’s allegations

regarding the search and his injury as a result of the search.

      ANSWER:       Defendants admit that, at all relevant times, they acted under

the color of law. Defendants deny that they used excessive force against Plaintiff.

The allegation that Defendants’ actions violated Plaintiff’s Eighth Amendment

rights is a legal conclusion to which no response is necessary. To the extent that an

answer is required, Defendants deny that they violated Plaintiff’s Eighth

Amendment rights. Defendants admit that the Office of Professional Review of the

Cook County Sheriff’s Office investigated the alleged event. Defendants deny the

remaining allegations contained in paragraph 19 of Plaintiff’s Second Amended

Complaint.

      WHEREFORE, Plaintiff, Carlos Dax Cregan, respectfully requests the

Court enter judgment in favor of Cregan and against Cook County officers Cecilia

Deanes, James Holmes, Issac Thomas, Timothy Ward in an amount to be

determined, consisting of compensatory and punitive damages, Cregan’s costs and




                                     Page 8 of 17
   Case: 1:18-cv-04185 Document #: 45 Filed: 08/02/19 Page 9 of 17 PageID #:152




attorneys’ fees, and such other and further relief the Court deems appropriate

under the circumstances.

      ANSWER:       Defendants deny any wrongdoing or liability.

                    Count II:    Assault and Battery

      20.           Cregan restates and realleges the allegations contained in

paragraphs 1 through 19, as if fully set forth herein.

      ANSWER:       Defendants incorporate by reference their answers to

paragraphs 1 through 19 as their answer to paragraph 20 of Plaintiff’s Second

Amended Complaint.

      21.           The officer who physically searched Cregan as alleged herein

engaged in the offensive touching of Cregan without Cregan’s consent as described

herein.

      ANSWER:       Defendants deny the allegations contained in paragraph 21 of

Plaintiff’s Second Amended Complaint.

      22.           At various intervals during the encounter between Cregan

and the officer who searched his body, Cregan understood and was apprehensive

about his belief that the officer was going to offensively touch Cregan without

Cregan’s consent.

      ANSWER:       Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations contained in paragraph 22 of Plaintiff’s

Second Amended Complaint.

      23.           The officer who searched Cregan was aided, abetted and




                                     Page 9 of 17
  Case: 1:18-cv-04185 Document #: 45 Filed: 08/02/19 Page 10 of 17 PageID #:152




facilitated in that effort by the supervising/witnessing officers, including Lt. Cecilia

Deanes and the other officers present during the bodily search of Cregan.

      ANSWER:       Defendants deny the allegations contained in paragraph 23 of

Plaintiff’s Second Amended Complaint.

      24.           The foregoing actions by Defendants constituted tortious assault

and battery against Cregan, and Cregan suffered physical and emotional injuries,

pain and suffering as a result of Defendants’ actions.

      ANSWER:       The allegation that Defendants’ actions constituted tortious

assault and battery is a legal conclusion to which no response is necessary. To the

extent that an answer is required, Defendants deny that their actions constituted

tortious assault and battery. Defendants lack knowledge or information sufficient to

form a belief about Plaintiff’s injuries, pain, or suffering. Defendants deny any

wrongdoing or liability.

      WHEREFORE, Plaintiff, Carlos Dax Cregan, respectfully request the Court

enter judgment in favor of Cregan and against Cook County officers Cecilia

Deanes, James Holmes, Issac Thomas and Timothy Ward in an amount to be

determined, consisting of compensatory and punitive damages, Cregan’s costs and

attorneys’ fees, and such other and further relief the Court deems appropriate

under the circumstances.

      ANSWER:       Defendants deny any wrongdoing or liability.

                    Count III: Intentional Infliction of Emotional Distress

      25.           Cregan restates and realleges the allegations contained in




                                     Page 10 of 17
  Case: 1:18-cv-04185 Document #: 45 Filed: 08/02/19 Page 11 of 17 PageID #:152




paragraphs 1 through 24 as if fully set forth herein.

      ANSWER:       Defendants incorporate by reference their answers to

paragraphs 1 through 24 as their answer to paragraph 25 of Plaintiff’s Second

Amended Complaint.

      26.           The officers who handcuffed and searched Cregan as alleged

physically assaulted Cregan.

      ANSWER:       Defendants deny the allegations contained in paragraph 26 of

Plaintiff’s Second Amended Complaint.

      27.           Defendants deliberately caused Cregan to fear for his health,

safety and well-being.

      ANSWER:       Defendants deny the allegations contained in paragraph 27 of

Plaintiff’s Second Amended Complaint.

      28.           Defendants’ conduct was extreme and outrageous, and was

willful and wanton, malicious, and in reckless disregard for Cregan’s rights.

      ANSWER:       Defendants deny the allegations contained in paragraph 28 of

Plaintiff’s Second Amended Complaint.

      29.           The officers who handcuffed and searched Cregan were aided,

abetted and facilitated by the officer who supervised/witnessed their activity,

including Lt. Cecilia Deanes and the other officers present at the time.

      ANSWER:       Defendants deny the allegations contained in paragraph 29 of

Plaintiff’s Second Amended Complaint.

      30.           As a result of Defendants’ actions, Cregan has suffered extreme




                                    Page 11 of 17
   Case: 1:18-cv-04185 Document #: 45 Filed: 08/02/19 Page 12 of 17 PageID #:152




emotional pain and suffering.

       ANSWER:      Defendants lack knowledge or information sufficient to form a

belief about Plaintiff’s injuries, pain, or suffering. Defendants deny any wrongdoing

or liability.

       WHEREFORE, Plaintiff, Carlos Dax Cregan, respectfully request the Court

enter judgment in favor of Cregan and against Cook County officers Cecilia

Deanes, James Holmes, Issac Thomas and Timothy Ward in an amount to be

determined, consisting of compensatory and punitive damages, Cregan’s costs and

attorneys’ fees, and such other and further relief the Court deems appropriate

under the circumstances.

       ANSWER:      Defendants deny any wrongdoing or liability.

                    Count IV: Deliberate Indifference to Cregan’s Serious
                    Medical Needs Pursuant to 42 U.S.C. Sec. 1983

       31.          Cregan re-alleges and hereby incorporates paragraphs 1 through

30 as though fully set forth herein.

       ANSWER:      Defendants incorporate by reference their answers to

paragraphs 1 through 30 as their answer to paragraph 31 of Plaintiff’s Second

Amended Complaint.

       32.          At all times materials, Correctional Officer (or Deputy Sheriff)

Phillip Martin or Correctional Officer (or Deputy Sheriff) Roosevelt Martin, and Dr.

Yan Yu and Mental Health Specialist Anita Johnson acted under color of state law.

       ANSWER:      Defendants admit the allegations contained in paragraph 32 of

Plaintiff’s Second Amended Complaint.



                                       Page 12 of 17
  Case: 1:18-cv-04185 Document #: 45 Filed: 08/02/19 Page 13 of 17 PageID #:152




      33.           Cregan suffered an injury to his back and rectum and suffered

psychological and emotional injury that required immediate medical attention as

alleged herein. Cregan submitted multiple requests for immediate medical care.

      ANSWER:       Defendants lack knowledge or information sufficient to form a

belief about the truth of the allegations contained in paragraph 33 of Plaintiff’s

Second Amended Complaint.

      34.           The Correctional Officer Martin on duty at the time and place of

Cregan’s request for medical attention, and Dr. Yu and A. Johnson saw, examined,

knew of, and/or were aware of Cregan’s medical condition and need for care, and

they each heard Cregan’s requests for care.

      ANSWER:       Defendants deny the allegations contained in paragraph 34 of

Plaintiff’s Second Amended Complaint.

      35.           In violation of the Eighth and Fourteenth Amendments,

Correctional Officer Martin, Yu and Johnson knew of and disregarded the

substantial risk of serious harm to Cregan, and they disregarded Cregan’s requests

for immediate medical care.

      ANSWER:       The allegation that Defendants’ actions violated Plaintiff’s

Eighth and Fourteenth Amendment rights is a legal conclusion to which no

response is necessary. To the extent that an answer is required, Defendants deny

that they violated Plaintiff’s Eighth and Fourteenth Amendment rights.

Defendants deny the remaining allegations contained in paragraph 35 of Plaintiff’s

Second Amended Complaint.




                                    Page 13 of 17
  Case: 1:18-cv-04185 Document #: 45 Filed: 08/02/19 Page 14 of 17 PageID #:152




      36.          In the alternative, Correctional Officer Martin, Dr. Yu and A.

Johnson made intentional decisions to disregard Cregan’s need and request for

medical care, and that put Cregan at substantial risk of suffering serious harm.

      ANSWER:      Defendants deny the allegations contained in paragraph 36 of

Plaintiff’s Second Amended Complaint.

      37.          Correctional Officer Martin, Dr. Yu and A. Johnson did not

take reasonably available measures to abate the serious risk to Cregan. The

consequences of each individual Defendant’s conduct were obvious.

      ANSWER:      Defendants deny the allegations contained in paragraph 37 of

Plaintiff’s Second Amended Complaint.

      38.          By not taking such reasonable measures, each of Correctional

Officer Martin, Dr. Yu and A. Johnson caused Cregan’s injuries for which they are

liable pursuant to 42 U.S.C. § 1983.

      ANSWER:      Defendants deny that they failed to take reasonable measures.

Further, Defendants deny that their actions injured Plaintiff. The allegation that

Defendants’ actions make them liable pursuant to 42 U.S.C. § 1983 is a legal

conclusion to which no response is necessary. To the extent that an answer is

required, Defendants deny any wrongdoing or liability.

      WHEREFORE, Plaintiff, Carlos Dax Cregan, respectfully request the Court

enter judgment in favor of Cregan and against Cook County officer Phillip Martin or

Roosevelt Martin, Cook County Medical Doctor Yan K. Yu, and Cook County

Mental Health Specialist Anita Johnson in an amount to be determined,




                                   Page 14 of 17
   Case: 1:18-cv-04185 Document #: 45 Filed: 08/02/19 Page 15 of 17 PageID #:152




consisting of compensatory and punitive damages, Cregan’s costs and attorneys’

fees, and such other and further relief the Court deems appropriate under the

circumstances.

       ANSWER:       Defendants deny any wrongdoing or liability.

                               AFFIRMATIVE DEFENSES

       Further answering Plaintiff’s complaint, Defendant alleges the following

separate affirmative defenses against Plaintiff:

                     I.    Qualified Immunity

       6.            With respect to Plaintiff’s claims, the individual defendant

Deputy Sheriff Lund did not cause the deprivation of any constitutional rights of

Plaintiff.

       7.            Defendant’s conduct was, at all times, objectively reasonable and

did not violate any of Plaintiff’s clearly established Constitutional rights.

       8.            Accordingly, Defendant is entitled to the defense of qualified

immunity.

                     II.   Failure to Mitigate

       9.            To the extent that Plaintiff failed to take reasonable measures to

mitigate his alleged injuries and damages, those facts shall be presented to preclude

recovery for Plaintiff.

       10.           Defendant reserves the right to amend the affirmative defenses

at any point throughout the course of discovery.




                                     Page 15 of 17
   Case: 1:18-cv-04185 Document #: 45 Filed: 08/02/19 Page 16 of 17 PageID #:152




                     III.   Immunity from Punitive Damages

         11.         Defendant asserts immunity from punitive damages.

         12.         First, an official capacity suit is tantamount to a claim against

the government entity itself. Guzman v. Sheahan, 495 F.3d 852, 859 (7th Cir. 2007).

         13.         Second, a municipality is immune from punitive damages under

42 U.S.C. § 1983. City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981).

         14.         Thus, Defendant is immune from punitive damages in his

official capacity.

                     IV.    745 ILCS 10/2-202

         15.         Defendant asserts immunity pursuant to the Local

Governmental and Governmental Employees Tort Immunity Act (“Tort Immunity

Act”).

         16.         Section 2-202 of the Tort Immunity Act provides that “[a] public

employee is not liable for his act or omission in the execution or enforcement of any

law unless such act or omission constitutes willful and wanton conduct.”

                                     JURY DEMAND

         With regard to any issue that may be heard appropriately by a jury in this

cause of action, Defendants hereby demand a jury trial.

         WHEREFORE, based on the foregoing, Defendants deny that Plaintiff is

entitled to any relief, including but not limited to, damages, costs, or attorneys’

fees. Defendants pray that this Court grant judgment in favor of Defendants and

against Plaintiff on all counts, and Defendants further request that this Court grant




                                     Page 16 of 17
  Case: 1:18-cv-04185 Document #: 45 Filed: 08/02/19 Page 17 of 17 PageID #:152




judgment in favor of Defendants and against the Plaintiff for costs, attorneys’ fees,

and such other relief that this Court deems just and appropriate.

                                        Respectfully submitted,

                                        KIMBERLY M. FOXX
                                        State’s Attorney of Cook County

                                 By:    /s/Jonathan Wheeler
                                        Jonathan Wheeler
                                        Assistant State’s Attorneys
                                        500 Richard J. Daley Center
                                        Chicago, IL 60602
                                        Telephone +1 (312) 603-4389
                                        Telefacsimile +1 (312) 603-3000
                                        jonathan_wheeler@cookcountyil.gov




                                    Page 17 of 17
